 1                                                              JS-6

 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   KENYON McLELLAND,                    ) No. 2:19-cv-07613-JFW (JDE)
                                          )
12                    Plaintiff,          )
                                          ) JUDGMENT
13                    v.                  )
                                          )
     MICHAEL LEWIS, et al.,               )
14                                        )
                                          )
15                   Defendants.          )
                                          )
16
17         Pursuant to the Order Accepting Amended Report and
18   Recommendation of United States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with
20   prejudice.
21
22   Dated: March 24, 2020
23                                           ______________________________
24                                           JOHN F. WALTER
                                             United States District Judge
25
26
27
28
